                                    UNITED STATES DISTRICT COURT
                                 . ·EASTERN DISTRICT OF TENNESSEE
                                 AT     K\'!OXViri ~  J
                                                                                            F LED
                                                                                                AUG 2 4 2020
      J,   M&.S                                 )                                        Clerk, U.S. District Court
                                                                                        Eastern District of Tennessee
                                                                                                 At Knoxville
                                                )

       liAYES
     (Enter above the NAME of the
                                                )
                                                                           ·3 :}l) ~CJJ-375
      plaintiff in this action.) ·

           V.
                                                )

                                                )

                                                )
                                                                            MoOortollf)~J                   ~+
                                                )

                                                )

                                                )

                           COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                    (42 U.S.C. Section 1983)

I.         PREVIOUS LAWSUITS

           A.     Have you begun other lawsuits in state or federal court dealing with the same facts
                  involved in this action or otherwise relating to your imprisonment? YES ( ) NO (

           B.     If your answer to A is YES, describe the lawsuit in the space below. (If there is more
                  than one lawsuit, describe the additional lawsuits on·another piece of paper, using the
                  same outline.)

                  1.     Parties to the previous lawsuit:

                         Plaintiffs:
                                       -----------------------
                                                                 -o--


                                                       -o-
                         Defendants: - - - - - - - - - - ------------




                                                      1



Case 3:20-cv-00375-TRM-HBG Document 1 Filed 08/24/20 Page 1 of 6 PageID #: 1
             2.      COURT: (If federal court, name the district; if state court, name the county):

                                                        -o-
             3.      DOCKET NUMBER:
                                        --------------------
             4.      Name ofJudge to whom case was assigned:    -o-
                                                             ---- --------
             5.      Disposition: (For example: Was the case dismissed? Was it appealed? Is it still
                     pending?)                          -o -

             6.      Approximate date of filing lawsuit: _ _ _-_d_-
                                                                  _ _________
             7.      Approximate date of disposition:              -e:i-
                                                        ----------------

II.   PLACE OF PRESENT CONFINEMENT:

      · A.   Is there a prisoner grievance procedure in this institution? YES   t4; ( )
      B.     Did you iresent the facts rdating to your complaint in the prisoner grievance procedure?
             YES (Vj NO ( )                  · .                                                      .

      C.     If your answer is YES,




             2.     What was the result? -----'N..,._,,t.'--'-m-'-".z=\~=·'--'~---'------------



      D.     If your answer to B is NO, explain why not. _ _ _ _ _
                                                                 -_0_._"""
                                                                        _ _ _ _ _ _ __

                                                           -o-
      E.     If there is no pri&on grievanc~rocedure in the institution, did you complain to the
             prison authorities? YES (tiPJ NO ( )

      F.     If your answer is YES,




                                                 2



Case 3:20-cv-00375-TRM-HBG Document 1 Filed 08/24/20 Page 2 of 6 PageID #: 2
               2.     What was the result? __»_·IJ~£Ji-·_J~n£=,.,...·.- - - - - - - - - - - - - , - - -



III.   PARTIES

       (In item A below, please your name in the first blank and place your present address· in the
       second blank. Do the same for any additional plaintiffs.)
                              {




       A.     Name of plaintiff:   JA~ :B<Al) "~i~~
                                                 •
              Present address:




              Address of nearest relative:--~-··-~~-··----------------

       (In item B below, place the FULL NAME of the defendant in the first blank, his official
       position in the second blank, and his place of employment in the third blank. Use item C for
       the additional names, positions, and places of employment ofany additional defendants.)

       B.     Defendant:



              Place of employment:

       C.     Additional defendants:
                                       -------------------~---




IV.    STATEMENT OF CLAIM

       (State here as briefly as possible the FACTS of your case. Describe how EACH defendant is
       involved. Include also the names of other persons involved, dates and places. DO NOT give
       any legal arguments or cite any cases or statutes. If you intend to allege.a number of related
       claims, number and set forth each claimin a separate paragraph. Use as much space. as you
       need. Atta .~Jra sheets, if necessary.)




                                                   3



Case 3:20-cv-00375-TRM-HBG Document 1 Filed 08/24/20 Page 3 of 6 PageID #: 3
Case 3:20-cv-00375-TRM-HBG Document 1 Filed 08/24/20 Page 4 of 6 PageID #: 4
V.   RELIEF

     (State BRIEFLY exactly what you want this Court to do for you. Make NO legal arguments.

      Cite NO cases or statutes.)




     I (We) hereby certify under penalty of perjury that the above complaint is true to the. best of
     my ( our) information, knowledge and belief.

     ~igned this     /'f''$-u,'               day of_=-.::;__




                                                    5




Case 3:20-cv-00375-TRM-HBG Document 1 Filed 08/24/20 Page 5 of 6 PageID #: 5
                                                             .   ~- ,-..
                                                                 ,.
                                                                      ~;}

                                                                       ,
                                                                             r '
                                                                            , '                     J
                                                                            '-':,


                                                                                             1
                                                                                             l_j




                                                                                      **
                                                                                      C:

                                                                                      "'
                                                                                      >
                                                                                     .,.
                                                                                     0        ii
                                                                                     '/lfl


                                                                                    "'<       \\\

                                                                                    "' (\\
                                                                                    '/lfl



                                                                                    * ,.. *




Case 3:20-cv-00375-TRM-HBG Document 1 Filed 08/24/20 Page 6 of 6 PageID #: 6
